Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in the present application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on July 25, 2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "A method of estimating a user's physical condition performed by a device, the method comprising: receiving first biometric data from a wearable device worn by the user, the first biometric data being obtained by the wearable device; obtaining first sensing data via a sensor included in the device, the first sensing data being used for estimation of the user's physical condition…" in lines 1-6. The claim references two separate devices: A “wearable device” (see Fig. 1, 120) and an unlabeled device “wherein the sensor [of the device] obtains the first sensing data while not in contact with the user's body” (see Fig. 1, 100). While the “wearable device” appears to be appropriately labeled throughout the claims, the second device 100 is unlabeled, which leaves the claims indefinite as to whether the limitation pertains to wearable device 120, or non-contacting device 100. The claims must explicitly label the second device 100 so that it is clear that “the device” (i.e., device 100) is not referring to the “wearable device”. The examiner recommends amending the limitations to read “A method of estimating a user’s physical condition performed by a mobile device…obtaining first sensing data via a sensor included in the mobile device…” and so forth.

Claims 9 (“obtaining third sensing data by the sensor included in the device…”) and 10 (“pressure sensor included in the device.”) appear to make reference to the second device 100, and are rejected for the reasons listed above.

Claims 2-8 are dependent upon claim 1, and are rejected based upon that dependency.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20150313529 A1 to Nevo et al (hereinafter, Nevo) in view of “Using Machine Learning for Real-time Activity Recognition and Estimation of Energy Expenditure” to Tapia (hereinafter, Tapia).

As per claim 1, Nevo teaches A method of estimating a user's physical condition performed by a device, the method comprising: obtaining first sensing data via a sensor included in the device, the first sensing data being used for estimation of the user's physical condition ([0048] “Referring to FIG. 1, the method begins at 10 and optionally and preferably continues to 11 at which sensor data and/or device state data are received from a mobile device of the subject.” [0052] “The fulfillment of one or more of the above criteria and protocols can be determined by analyzing the data. Thus, according to various exemplary embodiments of the present invention the method proceeds to 13 at which the received data are analyzed to provide at least one behavioral pattern associated with the subject. This is optionally and preferably done by estimating one or more, more preferably multiple of, behavioral parameters.” [0054] “An additional behavioral parameter that is contemplated is the level of physical activeness of the subject. Such level of activeness can be determined, for example, by measuring the speed of movement of the subject, and/or by identifying periodic movements of the subject, based on location and/or acceleration data.”); and
training a trained model for estimating the user's physical condition based on an artificial intelligence algorithm and by using the received first biometric data and the obtained first sensing data as training data, wherein the sensor obtains the first sensing data while not in contact with the user's body (Fig. 1, 11, “receive sensor data and/or device state data” Fig. 1, 13: “analyze the data to provide a behavior pattern” [0065] “The analysis at 13 optionally and preferably comprises executing a machine learning procedure. The machine learning procedure can be a supervised, an unsupervised or reinforcement learning procedure.” [0054] “An additional behavioral parameter that is contemplated is the level of physical activeness of the subject. Such level of activeness can be determined, for example, by measuring the speed of movement of the subject, and/or by identifying periodic movements of the subject, based on location and/or acceleration data.” [0048] “Referring to FIG. 1, the method begins at 10 and optionally and preferably continues to 11 at which sensor data and/or device state data are received from a mobile device of the subject.” [0049] “The sensor data can be received from any of the sensors of the mobile device. Representative examples of sensor data that can be received at 11 include, without limitation, accelerometeric data, gravitational data, gyroscopic data, compass data, GPS geolocation data, proximity data, illumination data, audio data, video data, temperature data, geomagnetic field data, orientation data and humidity data.” Examiner Note: The examiner recognizes a plurality of the data types collected (see especially proximity, audio, and video) as data types collected without contacting the user’s body.).
Nevo teaches the receipt of a plurality of data forms, and the training of a machine learning model based on that data, but does not explicitly disclose receiving first biometric data from a wearable device worn by the user, the first biometric data being obtained by the wearable device.

Tapia teaches receiving first biometric data from a wearable device worn by the user, the first biometric data being obtained by the wearable device (2.1.2.2, p. 42, “The energy expenditure estimation system combines data collected from multiple wearable sensors (e.g. .

Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with Tapia’s wearable device and biometric data. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the validity and reliability of the system in assessing user behaviour and fitness (Tapia 1.1, p.35, “One important area where mobile phones and wearable accelerometers can be applied in combination is in creating valid and reliable measures of physical activity and energy expenditure. Automatic detection of physical activity and/or energy expenditure would enable new types of health assessment and intervention tools that help people maintain their energy balance and stay physically fit and healthy. For example, mobile phones could be used to run algorithms that automatically recognize physical activities and estimate energy expenditure from body-worn accelerometers and display this information as behavioral feedback in real-time.”)

As per claim 2, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo teaches wherein the artificial intelligence algorithm comprises at least one of a machine learning algorithm, a neural network algorithm, a genetic algorithm, a deep-learning algorithm, or a classification algorithm ([0065] “The analysis at 13 optionally and preferably comprises executing a machine learning procedure. The machine learning procedure can be a supervised, an unsupervised or reinforcement learning procedure.” [0067] “Representative examples of machine learning procedures suitable for the present embodiments include, without limitation, clustering, support vector machine, linear modeling, k-nearest neighbors analysis, decision tree learning, ensemble learning procedure, neural networks, probabilistic model, graphical model, Bayesian network, and association rule learning. Following is an overview of some machine learning procedures suitable for the present embodiments.”).

As per claim 3, the combination of Nevo and Tapia thus far teaches The method of claim 1. 
Nevo does not specifically disclose wherein the training of the trained model for estimating the user's physical condition comprises: obtaining second sensing data related to the user's physical condition from the first sensing data by inputting the first biometric data and the first sensing data to a certain filter; and using the first sensing data and the second sensing data as the training data, wherein the filter obtains the second sensing data related to the user's physical condition from the first sensing data based on the first biometric data.

wherein the training of the trained model for estimating the user's physical condition comprises: obtaining second sensing data related to the user's physical condition from the first sensing data by inputting the first biometric data and the first sensing data to a certain filter (4.3, p.69, “The process of recognizing activities from sensor data can be described in five steps: (1) signal processing, (2) signal or data segmentation, (3) feature computation, (4) classification, and (5) temporal smoothing. The first step is signal processing and, in the case of wireless sensor data, it usually includes band-pass filtering of the signals to eliminate undesirable noise and signal interpolation to fill out sensor values lost during wireless transmission. Depending on the sensors used, signal processing could also include signal calibration to compensate for slight sensor-to-sensor variations in output values due to hardware differences.” Examiner Note: Tapia teaches filtering and processing incoming sensor data. When combined with Nevo, the resulting system would obtain a second set of data by filtering the sensor data incoming from both Nevo’s mobile device and Tapia’s wearable device.); and
using the first sensing data and the second sensing data as the training data, wherein the filter obtains the second sensing data related to the user's physical condition from the first sensing data based on the first biometric data (4.3, p.69, “The process of recognizing activities from sensor data can be described in five steps: (1) signal processing, (2) signal or data segmentation, (3) feature computation, (4) classification, and (5) temporal smoothing. The first step is signal processing and, in the case of wireless sensor data, it usually includes band-pass filtering of the signals to eliminate undesirable noise and signal interpolation to fill out sensor values lost during wireless transmission. Depending on the sensors used, signal processing could also include signal calibration to compensate for slight sensor-to-sensor variations in output values due to hardware differences.” Examiner Note: Tapia teaches filtering and processing incoming sensor data. When .


Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with Tapia’s data filtering. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of the system in identifying user behaviour (Tapia 5.4.2, p.93, “The reason why motion and posture information are separated by applying these filters is that different types of features will be computed over these two signals to better capture the motion and posture information”)

As per claim 4, the combination of Nevo and Tapia thus far teaches The method of claim 3.
Nevo does not explicitly teach preprocessing the first sensing data, wherein the obtaining of the second sensing data comprises obtaining the second sensing data by inputting the first biometric data and the preprocessed first sensing data to the filter.

Tapia teaches further comprising: preprocessing the first sensing data, wherein the obtaining of the second sensing data comprises obtaining the second sensing data by inputting the first biometric data and the preprocessed first sensing data to the filter (4.3, p.69, “The process of recognizing activities from sensor data can be described in five steps: (1) signal processing, (2) signal or data segmentation, (3) feature computation, (4) classification, and (5) .

Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with Tapia’s data filtering. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of the system in identifying user behaviour (Tapia 5.4.2, p.93, “The reason why motion and posture information are separated by applying these filters is that different types of features will be computed over these two signals to better capture the motion and posture information”)

As per claim 5, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo does not explicitly teach wherein the wearable device comprises a wearable device selected from among a plurality of wearable devices based on at least one of: a degree of closeness between each of the plurality of wearable devices and the user's skin, a type of first biometric data generated by each of the plurality of wearable devices, or quality of a biometric signal obtained by each of the wearable devices and related to the first biometric data.

Tapia teaches wherein the wearable device comprises a wearable device selected from among a plurality of wearable devices based on at least one of: a degree of closeness between each of the plurality of wearable devices and the user's skin, a type of first biometric data generated by each of the plurality of wearable devices, or quality of a biometric signal obtained by each of the wearable devices and related to the first biometric data (1.4, p.37 “The parameters of the activity recognition and energy expenditure algorithms such as type of classifier/regressor, feature set, window length, sensor set utilized and their placement on the human body are selected by performing a set of incremental experiments.” 3.2.3, p.56 ‘Existing Devices and Techniques to Measure Energy Expenditure “One of the most popular methods to estimate energy expenditure in free-living populations is ambulatory monitoring using pedometers, accelerometers, and physiological sensors such as heart rate, body temperature, body flux, and galvanic skin response. Ambulatory monitoring offers some advantages over self-reported data such as reduced report bias and subject burden (when compared with diaries).” p.67, “The wearable sensors used to collect the necessary data to develop and evaluate the activity recognition and energy expenditure algorithms were: (1) a wireless sensing platform called MIT environmental sensors (MITes) [199], and (2) some off-the-shelf sensors such as the MT1 Actigraph [32], the HJ-112 pedometer [201], the bodybugg armband [202], and the Cosmed K4b2 indirect calorimeter [203]. The following sections describe these sensors in more detail” Table 3-2, “Comparison of advantages and disadvantages of existing methods used to estimate energy expenditure.” Table 5-54, p.191 p. 192 “This range is the best one obtained for jogging and walking using a single accelerometer at the hip and using heart rate data in a subject independent manner. A strong result would also be to .

Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with Tapia’s wearable device and biometric data. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the validity and reliability of the system in assessing user behaviour and fitness (Tapia 1.1, p.35, “One important area where mobile phones and wearable accelerometers can be applied in combination is in creating valid and reliable measures of physical activity and energy expenditure. Automatic detection of physical activity and/or energy expenditure would enable new types of health assessment and intervention tools that help people maintain their energy balance and stay physically fit and healthy. For example, mobile phones could be used to run algorithms that automatically recognize physical activities and estimate energy expenditure from body-worn accelerometers and display this information as behavioral feedback in real-time.”)

As per claim 6, the combination of Nevo and Tapia thus far teaches The method of claim 5. 
further comprising: searching for the plurality of wearable devices through short-range wireless communication, wherein the wearable device comprises a wearable device selected from among the searched plurality of wearable devices ([0140]” A wireless modem can be coupled to one or more antennas (not shown) and can support two-way communications between the processor of the mobile device and external devices, as is well understood in the art. The modem is shown generically and can include, for example, a cellular modem for communicating at long range with the mobile communication network, a Bluetooth-compatible modem, or a Wi-Fi-compatible modem for communicating at short range with an external Bluetooth-equipped device or a local wireless data network or router. The wireless modem is typically configured for communication with one or more cellular networks, such as a GSM network for data and voice communications within a single cellular network, between cellular networks, or between the mobile device and a public switched telephone network (PSTN).” Examiner Note: Nevo teaches short-range wireless communication to a plurality of devices. Tapia discloses a plurality of wearable devices capable of wireless communication. When Tapia is applied to Nevo, the resulting system would search for a wireless device through short-range wireless communication.).

As per claim 7, the combination of Nevo and Tapia thus far disclose The method of claim 1.
Nevo does not explicitly teach wherein the first biometric data is sensed by the wearable device in contact with the user's body.

Tapia teaches wherein the first biometric data is sensed by the wearable device in contact with the user's body (2.1.2.2, p. 42, “The energy expenditure estimation system combines .

Nevo and Tapia are analogous art because they are both directed towards user behaviour analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nevo’s mobile device and machine learning with Tapia’s wearable device and biometric data. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the validity and reliability of the system in assessing user behaviour and fitness (Tapia 1.1, p.35, “One important area where mobile phones and wearable accelerometers can be applied in combination is in creating valid and reliable measures of physical activity and energy expenditure. Automatic detection of physical activity and/or energy expenditure would enable new types of health assessment and intervention tools that help people maintain their energy balance and stay physically fit and healthy. For example, mobile phones could be used to run algorithms that automatically recognize physical activities and estimate energy expenditure from body-worn accelerometers and display this information as behavioral feedback in real-time.”)
As per claim 8, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo teaches wherein the received first biometric data and the obtained first sensing data are obtained together within a certain time period ([0159] “The server receives the signals .

As per claim 9, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo teaches further comprising: obtaining third sensing data by the sensor included in the device ([0051] “The collection of data at 11 is typically, but not necessarily at a predetermined sampling rate, such as, but not limited to, from one to a few times per day, to one to a few times per hour. In various exemplary embodiments of the invention, the method remotely controls 12 the mobile device of the subject so as to vary the sampling rate of the sensors. In these ; and
obtaining information regarding the user's physical condition estimated using the further trained model by applying the third sensing data to the further trained model ([0052] “The fulfillment of one or more of the above criteria and protocols can be determined by analyzing the data. Thus, according to various exemplary embodiments of the present invention the method proceeds to 13 at which the received data are analyzed to provide at least one behavioral pattern associated with the subject. This is optionally and preferably done by estimating one or more, more preferably multiple of, behavioral parameters. The entire set of behavioral parameters for a particular subject over a predetermined period of time (e.g., from 1 hour to one day) is referred to herein as metadata. Representative examples of behavioral parameters that can be estimated include, without limitation, tone of voice, amplitude of voice, variations in amplitude and pitch, speech compression, motion acceleration, motion velocity, motion frequency, amount and type of periodic movements, acceleration in periodic movements, volume of activity in communication applications, volume of use of internet, use of internet for specific and predetermined content, duration of exposure to light .

As per claim 10, the combination of Nevo and Tapia thus far teaches The method of claim 1.
Nevo teaches wherein the first sensing data is generated using at least one of a camera, a radar device, a capacitive sensor, or a pressure sensor included in the device ([0049] “The sensor data can be received from any of the sensors of the mobile device. Representative examples of sensor data that can be received at 11 include, without limitation, accelerometeric data, gravitational data, gyroscopic data, compass data, GPS geolocation data, proximity data, illumination data, audio data, video data, temperature data, geomagnetic field data, orientation data and humidity data.” [0053] “Another behavioral parameter that is contemplated is the pressure applied by the subject to a touch screen of the device. The pressure can be obtained by measuring the area of the screen that was touched and/or by measuring the activity sensors.”).

Claim 11 is an article of manufacture corresponding to method claim 1. Claim 11 requires a communication interface; at least one sensor; a memory; and at least one processor configured to: control the communication interface… control the at least one sensor (Nevo [0114] “The method as described above can be implemented in computer software executed by system 30. For example, the software can be stored in of loaded to memory 38 and executed on CPU 36. Thus, some embodiments of the present invention comprise a computer software product which comprises a computer-readable medium, more preferably a non-transitory computer-readable medium, in which program instructions are stored. The instructions, when read by data processor 32, cause data processor 32 to receive from a mobile device of the subject sensor data and/or device . Claim 11 is rejected for the same reasons as claim 1.

Claim 12 is an article of manufacture claim corresponding to method claim 2. Claim 12 is rejected for the same reasons as claim 2.

Claim 13 is an article of manufacture claim corresponding to method claim 3. Claim 13 is rejected for the same reasons as claim 3.

Claim 14 is an article of manufacture claim corresponding to method claim 4. Claim 14 is rejected for the same reasons as claim 4.

Claim 15 is an article of manufacture claim corresponding to method claim 5. Claim 15 is rejected for the same reasons as claim 5.

Claim 16 is an article of manufacture claim corresponding to method claim 6. Claim 16 is rejected for the same reasons as claim 6.

Claim 17 is an article of manufacture claim corresponding to method claim 7. Claim 17 is rejected for the same reasons as claim 7.

Claim 18 is an article of manufacture claim corresponding to method claim 8. Claim 18 is rejected for the same reasons as claim 8.

Claim 19 is an article of manufacture claim corresponding to method claim 9. Claim 19 is rejected for the same reasons as claim 9.

Claim 20 is a program product claim corresponding to method claim 1. Claim 20 requires A computer-readable recording medium storing a program that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Nevo [0114] “The method as described above can be implemented in computer software executed by system 30. For example, the software can be stored in of loaded to memory 38 and executed on CPU 36. Thus, some embodiments of the present invention comprise a computer software product which comprises a computer-readable medium, more preferably a non-transitory computer-readable medium, in which program instructions are stored. The instructions, when read by data processor 32, cause data processor 32 to receive from a mobile device of the subject sensor data and/or device state data and execute the method as described above.”). Claim 20 is rejected for the same reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9949697 B2 to Iscoe et al is considered pertinent due to the image analysis system disclosed. “Designing Engaging Camera Based Mobile Games for Implicit Heart Rate Monitoring” to Han et al is considered pertinent due to the mobile system and data analysis disclosed. “BeWell: A Smartphone Application to Monitor, Model and Promote Wellbeing” to Lane et al is considered pertinent due to the mobile system and data analysis disclosed. “A Practical Approach to Recognizing Physical Activities” to Lester et al is considered pertinent due to the data analysis disclosed. “The Design of a Portable Kit of Wireless Sensors for Naturalistic Data Collection” to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 6:00 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at telephone number 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Respectfully Submitted,


/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116